               Case 20-10343-LSS               Doc 5873         Filed 08/04/21        Page 1 of 28




                             THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

In re:                                                         ) Chapter 11
                                                               )
BOY SCOUTS OF AMERICA AND                                      ) Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                            )
                                                               ) (Jointly Administered)
                                     Debtors.                  )
                                                       Objection Deadline: August 18, 2021 at 4:00 p.m.
                                                       Hearing Date: To be scheduled if necessary




             FOURTEENTH MONTHLY APPLICATION FOR COMPENSATION
                      AND REIMBURSEMENT OF EXPENSES OF
                      PACHULSKI STANG ZIEHL & JONES LLP,
                AS COUNSEL TO THE TORT CLAIMANTS’ COMMITTEE
             FOR THE PERIOD FROM APRIL 1, 2021 THROUGH APRIL 30, 2021

    Name of Applicant:                                     Pachulski Stang Ziehl & Jones LLP
    Authorized to Provide Professional Services
                                                           Tort Claimants’ Committee
    to:
                                                           Effective nunc pro tunc to March 4, 2020 by
    Date of Retention:
                                                           order signed on or about April 11, 2020
    Period for which Compensation and
                                                           April 1, 2021 through April 30, 2021
    Reimbursement is Sought:
    Amount of Compensation Sought as Actual,
                                                           $1,193,608.002
    Reasonable and Necessary:
    Amount of Expense Reimbursement Sought
                                                           $     18,802.13
    as Actual, Reasonable and Necessary:

This is a:         x monthly            interim           final application.

                  The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,000.00.



1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
  This amount reflects a reduction of $47.50 due to changing Peter J. Keane’s billing rate ($845) to the 2020 billing
rate ($750).


DOCS_DE:235567.1 85353/002
               Case 20-10343-LSS              Doc 5873         Filed 08/04/21         Page 2 of 28




                                     PRIOR APPLICATIONS FILED

      Date         Period Covered              Requested           Requested        Approved Fees          Approved
     Filed                                        Fees             Expenses                                 Expenses
    05/14/20    03/14/20 – 03/31/20           $ 776,257.50         $ 6,064.88          $ 774,257.503       $ 6,064.88
    06/08/20    04/01/20/ - 04/30/20          $ 644,670.50         $ 3,045.94          $ 644,670.50        $ 3,045.94
    08/03/20    05/01/20 – 05/31/20           $ 659,618.50         $ 3,681.07          $ 619,618.504       $ 3,182.375
    08/27/20    06/01/20 – 06/30/20           $ 475,879.50         $ 5,651.98          $ 475,879.50        $ 5,651.98
    09/11/20    07/01/20 – 07/31/20           $ 678,423.50         $ 6,612.09          $ 678,423.50        $ 6,612.09
    09/29/20    08/01/20 – 08/31/20           $ 658,721.00         $31,487.15          $ 526,976.80        $31,478.15
    11/30/20    09/01/20 – 09/30/20           $ 588,902.00         $15,777.88          $ 471,121.60        $15,777.88
    01/04/21    10/01/20 – 10/31/20           $ 666,283.50         $19,826.31          $ 533,026.80        $19,826.31
    02/16/21    11/01/20 – 11/30/20           $ 504,479.00         $11,755.14          $ 403,583.20        $11,755.14
    03/01/21    12/01/20 – 12/31/20           $ 837,406.00         $12,415.20          $ 669,924.80        $12,415.20
    03/23/21    01/01/21 – 01/31/21           $ 901,667.00         $19,291.93          $ 721,333.60        $19,291.93
    05/26/21    02/01/21 – 02/28/21           $ 763,236.50         $ 9,386.00          $ 610,589.20        $ 9,386.00
    07/02/21    03/01/31 – 03/31/21           $1,124,713.50        $27,728.90          $ 899,770.80        $27,728.90


                                         PSZ&J PROFESSIONALS

    Name of Professional            Position of the Applicant,                 Hourly   Total              Total
        Individual                  Number of Years in that                    Billing  Hours           Compensation
                                    Position, Prior Relevant                    Rate    Billed
                                 Experience, Year of Obtaining               (including
                                   License to Practice, Area of               Changes)
                                            Expertise
    James I. Stang              Partner 1983; Member of CA Bar                $1,195.00 108.20              $129,299.00
                                since 1980
    Robert B. Orgel             Partner 1986; Member of CA Bar                $1,145.00 148.20              $169,689.00
                                since 1981
    Alan J. Kornfeld            Partner 1996; Member of CA Bar                $1,145.00        50.70        $ 58,051.50
                                since 1987; Member of NY Bar
                                since 2004
    Debra I. Grassgreen         Partner 1997; Member of FL Bar                $1,095.00        50.80        $ 55,626.00
                                since 1992; Member of CA Bar
                                since 1994

3
   In the Court’s Order approving the First Quarterly Fee Application, the Court approved $1,418,928.00 in fees
which reflects a reduction of $2,000.00. For the purposes of this application, we have noted the reduction in the first
month of that period.
4
   In the Court’s Order approving the Second Quarterly Fee Application, the Court approved $1,773,921.50 in fees
which reflects a reduction of $40,000.00. For the purposes of this application, we have noted the reduction in the
first month of that period.
5
   In the Court’s Order approving the Second Quarterly Fee Application, the Court approved $15,446.44 in expenses
which reflects a reduction of $498.70. For the purposes of this application, we have noted the reduction in the first
month of that period.


DOCS_DE:235567.1 85353/002                                2
               Case 20-10343-LSS       Doc 5873     Filed 08/04/21   Page 3 of 28




 Name of Professional            Position of the Applicant,      Hourly   Total        Total
     Individual                  Number of Years in that         Billing  Hours     Compensation
                                 Position, Prior Relevant         Rate    Billed
                              Experience, Year of Obtaining    (including
                                License to Practice, Area of    Changes)
                                         Expertise
 Linda F. Cantor             Partner 1994; Member of CA Bar    $1,075.00    1.90      $ 2,042.50
                             since 1991; Member of IL Bar
                             since 1988
 Henry C. Kevane             Partner 1997; Member of CA Bar    $1,075.00    7.10      $   7,632.50
                             since 1986
 John A. Morris              Partner 2008; Member of NY Bar    $1,075.00    1.20      $   1,290.00
                             since 1991
 Karen B. Dine               Of Counsel 2020; Member of NY     $1,075.00    4.20      $   4,515.00
                             Bar since 1994
 Iain A.W. Nasatir           Partner 1999; Member of NY Bar    $1,025.00 101.90       $104,447.50
                             since 1983 Member of CA Bar
                             since 1990
 Kenneth H. Brown            Partner 2001; Member of CA Bar    $ 995.00    96.30      $ 95,818.50
                             since 1981
 Malhar S. Pagay             Partner 2003; Member of CA Bar    $ 995.00 157.70        $156,911.50
                             since 1997
 Daryl G. Parker             Of Counsel 2006; Member of CA     $ 995.00     0.50      $    497.50
                             Bar since 1970
 Mary F. Caloway             Of Counsel 2020; Member of DE     $ 995.00    12.30      $ 12,238.50
                             Bar since 1992
 Maxim B. Litvak             Partner 2004; Member of TX Bar    $ 950.00     8.20      $   7,790.00
                             since 1997; Member of CA Bar
                             since 2001
 James E. O’Neill            Partner 2005; Member of DE Bar    $ 925.00    36.10      $ 33,392.50
                             since 2001; Member of PA Bar
                             since 1985
 Jonathan J. Kim             Of Counsel 1999; Member of CA     $ 895.00    25.60      $ 22,912.00
                             Bar since 1995
 Jason S. Pomerantz          Partner 2019; Member of CA Bar    $ 850.00     2.10      $   1,785.00
                             since 1991
 Tavi C. Flanagan            Of Counsel 2018; Member of CA     $ 875.00    91.10      $ 79,712.50
                             Bar since 1993
 John W. Lucas               Partner 2014; Member of NY Bar    $ 825.00 175.50        $144,787.50
                             since 2004; Member of CA Bar
                             since 2010
 Robert M. Saunders          Of Counsel 2001; Member of NY     $ 825.00    17.70      $ 14,602.50
                             Bar since 1984; Member of FL
                             Bar since 1995; Member of CA
                             Bar since 2003



DOCS_DE:235567.1 85353/002                      3
               Case 20-10343-LSS       Doc 5873     Filed 08/04/21   Page 4 of 28




 Name of Professional           Position of the Applicant,       Hourly   Total        Total
     Individual                  Number of Years in that         Billing  Hours     Compensation
                                 Position, Prior Relevant         Rate    Billed
                              Experience, Year of Obtaining    (including
                               License to Practice, Area of     Changes)
                                         Expertise
 Beth E. Levine              Of Counsel 2002; Member of NY     $ 825.00     38.80     $ 32,010.00
                             Bar since 1992
 Miriam P. Manning           Of Counsel 2008; Member of CA     $ 795.00      7.80     $   6,201.00
                             Bar since 1995
 William L. Ramseyer         Of Counsel 1989; Member of CA     $ 795.00      4.20     $   3,339.00
                             Bar since 1980
 Gillian N. Brown            Of Counsel 2016; Member of CA     $ 795.00      0.10     $     79.50
                             Bar since 1999; Member of
                             Washington D.C. Bar since 2008;
                             Member of NY Bar since 2010
 Peter J. Keane              Of Counsel 2018; Member of PA     $ 750.00      0.50     $    375.00
                             Bar since 2008; Member of DE &
                             NH Bars since 2010
 Cia H. Mackle               Of Counsel 2007; Member of FL     $ 675.00      8.20     $   5,535.00
                             Bar since 2006
 Steven W. Golden            Associate 2016; Member of NY      $ 625.00     14.70     $   9,187.50
                             and MD Bars since 2015;
                             Member of TX Bar since 2016
 Leslie A. Forrester         Law Library Director 2003         $   450.00   10.50     $ 4,725.00
 Karina K. Yee               Paralegal 2000                    $   425.00   25.90     $ 11,007.50
 Elizabeth C. Thomas         Paralegal 2016                    $   425.00    0.20     $     85.00
 Cheryl A. Knotts            Paralegal 2000                    $   395.00    1.70     $    671.50
 Diane H. Hinojosa           Paralegal Assistant               $   395.00   19.30     $ 7,623.50
 Myra Kulick                 Paralegal Assistant               $   395.00   13.70     $ 5,411.50
 Oliver M. Carpio            Paralegal Assistant               $   395.00    1.80     $    711.00
 Sheryle L. Pitman           Case Management Assistant 2001    $   350.00    0.70     $    245.00
 Charles J. Bouzoukis        Case Management Assistant 2001    $   350.00    1.30     $    455.00
 Karen S. Neil               Case Management Assistant 2003    $   350.00    8.30     $ 2,905.00

                                    Grand Total: $1,193,608.00
                                    Total Hours:      1,255.00
                                    Blended Rate:      $951.08




DOCS_DE:235567.1 85353/002                      4
               Case 20-10343-LSS             Doc 5873        Filed 08/04/21       Page 5 of 28




                                 COMPENSATION BY CATEGORY

                  Project Categories                           Total Hours                  Total Fees
    Asset Analysis/Recovery                                            58.60                     $ 52,242.00
    Bankruptcy Litigation                                             164.40                     $149,259.00
    Case Administration                                                22.90                     $ 9,640.50
    Claims Admin./Objections                                          269.60                     $246,120.00
    Compensation of Professional                                        2.20                     $ 1,635.00
    Compensation of Prof./Others                                       16.40                     $ 11,349.00
    Financing                                                          14.40                     $ 14,122.50
    General Creditors Comm.                                           206.90                     $192,083.50
    Hearings                                                            2.30                     $ 2,243.50
    Insurance Coverage                                                 61.30                     $ 62,890.50
    Mediation                                                          45.40                     $ 48,260.00
    Plan & Disclosure Statement                                       389.90                     $403,227.50
    Retention of Prof./Others                                           0.70                     $     582.50

                                          EXPENSE SUMMARY

       Expense Category                               Service Provider                               Total
                                                       (if applicable)6                            Expenses
    Air Fare                       United Airlines                                                 $ 2,239.34
    Auto Travel                    Elite Transportation Service                                    $ 148.70
    Bloomberg                                                                                      $    24.50
    Working Meals                  Taam Tov Restaurant; Little Thai Kitchen; Naya                  $ 125.30
    Conference Call                AT&T Conference Call                                            $ 162.58
    Federal Express                                                                                $ 290.13
    Filing Fee                     USDC                                                            $ 125.00
    Legal Research                 Lexis/Nexis                                                     $ 858.57
    Outside Services               MiPro7; Zoom                                                    $12,326.05
    Court Research                 Pacer                                                           $ 433.30
    Postage                        US Mail                                                         $ 281.86
    Reproduction Expense                                                                           $    27.10
    Reproduction/Scan Copy                                                                         $ 1,209.70
    Research                       Everlaw                                                         $ 500.00
    Travel Expense                 Travel Agency Fee                                               $    50.00


6
  PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.
7
  PSZ&J expenses include its technology consultant MIPRO’s pass-through billings of $187 per hour. To make
discovery faster and less expensive, BSA granted the Committee’s professionals access to a duplicate copy of its
PeopleSoft software and database. PSZ&J retained MIPRO to assist PSZ&J and other Committee professionals
with accessing and utilizing this software. Pursuant to discussions with the United States Trustee’s Office, PSZ&J
believes that MIPRO may be paid for services in these cases without a separate fee application. The invoice of
MIPRO, in the total amount of $8,789.00, that PSZ&J has paid and which are part of PSZ&J’s billing statement and
request for expense reimbursement in this Application, is attached hereto as Exhibit B.


DOCS_DE:235567.1 85353/002                              5
               Case 20-10343-LSS               Doc 5873         Filed 08/04/21         Page 6 of 28




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

In re:                                                       ) Chapter 11
                                                             )
BOY SCOUTS OF AMERICA AND                                    ) Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                          )
                                                             ) (Jointly Administered)
                                     Debtors.                )
                                                       Objection Deadline: August 18, 2021 at 4:00 p.m.
                                                       Hearing Date: To be scheduled if necessary




            FOURTEENTH MONTHLY APPLICATION FOR COMPENSATION
                     AND REIMBURSEMENT OF EXPENSES OF
                     PACHULSKI STANG ZIEHL & JONES LLP,
               AS COUNSEL TO THE TORT CLAIMANTS’ COMMITTEE
            FOR THE PERIOD FROM APRIL 1, 2021 THROUGH APRIL 30, 2021

                  Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the “Bankruptcy Rules”), and the “Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief,” signed on or

about April 6, 2020 (the “Administrative Order”), Pachulski Stang Ziehl & Jones LLP (“PSZ&J”

or the “Firm”), Counsel to the Tort Claimants’ Committee (the “Committee”), hereby submits its

Fourteenth Monthly Application for Compensation and for Reimbursement of Expenses for the

Period from April 1, 2021 through April 30, 2021 (the “Application”).

                  By this Application PSZ&J seeks a monthly interim allowance of compensation

in the amount of $1,193,608.00 and actual and necessary expenses in the amount of $18,802.13

1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:235567.1 85353/002
               Case 20-10343-LSS            Doc 5873      Filed 08/04/21    Page 7 of 28




for a total allowance of $1,212,410.13 and payment of $954,886.40 (80% of the allowed fees)

and reimbursement of $18,802.13 (100% of the allowed expenses) for a total payment of

$973,688.53 for the period April 1, 2021 through April 30, 2021 (the “Interim Period”). In

support of this Application, PSZ&J respectfully represents as follows:

                                                Background

                 1.          On February 18, 2020 (the “Petition Date”), the Debtors commenced their

Chapter 11 cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy

Code. The Debtors have continued in possession of their property and continued to operate and

manage their businesses as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in the Debtors’ chapter 11 cases.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                 3.          On or about April 6, 2020, the Court signed the Administrative Order,

authorizing certain professionals (“Professionals”) to submit monthly applications for interim

compensation and reimbursement for expenses, pursuant to the procedures specified therein.

The Administrative Order provides, among other things, that a Professional may submit monthly

fee applications. If no objections are made within fourteen (14) days after service of the monthly

fee application the Debtors are authorized to pay the Professional eighty percent (80%) of the

requested fees and one hundred percent (100%) of the requested expenses. Beginning with the

period ending April 30, 2020 and at three-month intervals thereafter, each of the Professionals

shall file and serve an interim application for allowance of the amounts sought in its monthly fee



DOCS_DE:235567.1 85353/002                            2
               Case 20-10343-LSS            Doc 5873     Filed 08/04/21    Page 8 of 28




applications for that period. All fees and expenses paid are on an interim basis until final

allowance by the Court.

                 4.          The retention of PSZ&J, as counsel to the Tort Claimants’ Committee,

was approved effective as of March 4, 2020 by this Court’s “Order Authorizing and Approving

the Retention of Pachulski Stang Ziehl & Jones LLP as Counsel to the Additional Tort

Claimants’ Committee Effective as of March 4, 2020,” signed on or about April 11, 2020 (the

“Retention Order”). The Retention Order authorized PSZ&J to be compensated on an hourly

basis and to be reimbursed for actual and necessary out-of-pocket expenses.

                      PSZ&J’s APPLICATION FOR COMPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES

                                    Compensation Paid and Its Source

                 5.          All services for which PSZ&J requests compensation were performed for

or on behalf of the Committee.

                 6.          PSZ&J has received no payment and no promises for payment from any

source other than the Debtors for services rendered or to be rendered in any capacity whatsoever

in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in these cases. As set forth in its

employment application, PSZ&J has agreed to contribute ten percent (10%) of the total amount

of fees it bills in these cases to the fund established in these cases to compensate survivors of

sexual abuse. PSZ&J did not receive a retainer in this matter.




DOCS_DE:235567.1 85353/002                           3
               Case 20-10343-LSS            Doc 5873      Filed 08/04/21     Page 9 of 28




                                               Fee Statements

                 7.          The fee statements for the Interim Period are attached hereto as Exhibit A.

These statements contain daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code and the Bankruptcy Rules.

PSZ&J’s time reports are initially handwritten by the attorney or paralegal performing the

described services. The time reports are organized on a daily basis. PSZ&J is particularly

sensitive to issues of “lumping” and, unless time was spent in one time frame on a variety of

different matters for a particular client, separate time entries are set forth in the time reports.

PSZ&J’s charges for its professional services are based upon the time, nature, extent and value

of such services and the cost of comparable services other than in a case under the Bankruptcy

Code. PSZ&J has reduced its charges related to any non-working “travel time” to fifty percent

(50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J professionals attempt

to work during travel.

                                      Actual and Necessary Expenses

                 8.          A summary of actual and necessary expenses incurred by PSZ&J for the

Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J’s

photocopying machines automatically record the number of copies made when the person that is

doing the copying enters the client’s account number into a device attached to the photocopier.

PSZ&J summarizes each client’s photocopying charges on a daily basis.



DOCS_DE:235567.1 85353/002                            4
              Case 20-10343-LSS             Doc 5873      Filed 08/04/21    Page 10 of 28




                 9.          PSZ&J charges $.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Committee for the receipt of faxes in these cases.

                 10.         With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 11.         PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                 12.         PSZ&J expenses include its technology consultant MIPRO’s pass-through

billings of $187 per hour. To make discovery faster and less expensive, BSA granted the

Committee’s professionals access to a duplicate copy of its PeopleSoft software and database.

PSZ&J retained MIPRO to assist PSZ&J and other Committee professionals with accessing and

utilizing this software. Pursuant to discussions with the United States Trustee’s Office, PSZ&J

believes that MIPRO may be paid for services in these cases without a separate fee application.



DOCS_DE:235567.1 85353/002                            5
              Case 20-10343-LSS            Doc 5873      Filed 08/04/21   Page 11 of 28




Invoice of MIPRO, in the total amount of $8,789.00, is attached as Exhibit ‘B’. PSZ&J has paid

the invoice, as set forth in more detail in the PSZ&J statement attached as Exhibit “A,“ and has

included payment of the MIPRO invoice as part of its request in this Application for

reimbursement of expenses.

                                      Summary of Services Rendered

                 13.         The names of the partners and associates of PSZ&J who have rendered

professional services in these cases during the Interim Period, and the paralegals and case

management assistants of PSZ&J who provided services to these attorneys during the Interim

Period, are set forth in the attached Exhibit A.

                 14.         PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Committee on a regular basis with respect to various matters in connection with the Debtors’

bankruptcy cases, and performed all necessary professional services which are described and

narrated in detail below. PSZ&J’s efforts have been extensive due to the size and complexity of

the Debtors’ bankruptcy cases.

                                     Summary of Services by Project

                 15.         The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more



DOCS_DE:235567.1 85353/002                           6
              Case 20-10343-LSS             Doc 5873      Filed 08/04/21    Page 12 of 28




detailed identification of the actual services provided set forth on the attached Exhibit A. Exhibit

A identifies the attorneys and paraprofessionals who rendered services relating to each category,

along with the number of hours for each individual and the total compensation sought for each

category.

             A.         Asset Analysis/Recovery

                  16.        This category relates to work regarding asset analysis and recovery issues.

During the Interim Period, the Firm, among other things: (1) reviewed and analyzed Guajataca

deeds and restrictive covenants; (2) reviewed and analyzed issues regarding the inability of a

donor to hold a beneficial interest in proceeds used to purchase a gift annuity; (3) attended to

translation issues regarding Puerto Rico Council camps; (4) reviewed and analyzed BSA cash

management issues; (5) reviewed and analyzed discovery issues; (6) performed work regarding a

restricted property law suit; (7) attended to issues regarding CBRE appraisals; (8) reviewed and

analyzed Local Council documents regarding use and sale restrictions; (9) reviewed and

analyzed issues regarding the burden of proof relating to restricted assets and donor intent;

(10) reviewed and analyzed issues regarding Committee standing to bring derivative suit; and

(11) conferred and corresponded regarding asset analysis and recovery issues.

                             Fees: $52,242.00;     Hours: 58.60

             B.         Bankruptcy Litigation

                  17.        This category relates to work regarding motions and adversary

proceedings in the Bankruptcy Court. During the Interim Period, the Firm, among other things:

(1) reviewed and analyzed discovery issues related to estimation; (2) performed work regarding a




DOCS_DE:235567.1 85353/002                            7
              Case 20-10343-LSS        Doc 5873       Filed 08/04/21     Page 13 of 28




stipulation extending the time to answer property complaint; (3) reviewed and analyzed

discovery issues related to restricted asset litigation; (4) reviewed and analyzed mediation briefs;

(5) reviewed and analyzed Debtors’ purported evidence and legal theories in support of claims

that assets are restricted or held in trust; (6) reviewed and analyzed a notice of continued pretrial

conference; (7) attended to scheduling issues; (8) attended to deadline issues; (9) reviewed and

analyzed the Debtor’s burden of proof to establish donor restrictions and historical segregation of

donated funds; (10) reviewed and analyzed tracing issues; (11) performed work regarding a

Town Hall notice; (12) reviewed and analyzed discovery timing issues; (13) performed work

regarding a status conference statement relating to restricted assets adversary proceeding;

(14) performed work regarding document requests; (15) reviewed and analyzed a BSA mediation

statement; (16) performed work regarding agenda notices and hearing binders; (17) reviewed and

analyzed choice of law issues; (18) reviewed and analyzed a chart of the Debtors’ alleged

restricted accounts; (19) reviewed and revised discovery requests based on an amended Plan and

Disclosure Statement; (20) reviewed and analyzed objections and responses to estimation

motion; (21) reviewed and analyzed the Disclosure Statement in connection with restricted asset

and liquidation analysis issues; (22) performed work regarding pro hac vice applications;

(23) reviewed and analyzed choice of law issues regarding BSA allegations of resulting and

charitable trusts; (24) performed work regarding a joinder to motion of certain insurers to

adjourn confirmation hearing; (25) reviewed and analyzed discovery issues related to insurance

litigation; (26) performed work regarding a reply brief related to a motion to withdraw the

reference; (27) reviewed and analyzed the Coalition objection to exclusivity; (28) reviewed and



DOCS_DE:235567.1 85353/002                        8
              Case 20-10343-LSS             Doc 5873      Filed 08/04/21    Page 14 of 28




analyzed issues regarding information requested from the Debtors but not produced;

(29) reviewed and analyzed issues regarding expert witness retention for contested estimation

hearings; (30) performed work regarding estimation discovery; (31) reviewed and analyzed

issues regarding JPM’s request to stipulate to intervention in restricted asset litigation;

(32) performed work regarding discovery requests to Century and Hartford; (33) reviewed and

analyzed the BSA answer to the restricted property complaint; (34) reviewed and analyzed the

JPM motion to intervene in restricted property adversary proceeding; (35) performed work

regarding a request for oral argument relating to the motion to withdraw the reference;

(36) reviewed and analyzed issues regarding Plan-related discovery addressed to the Debtors;

(37) reviewed and analyzed accounting standards relating to self-designation of otherwise

unrestricted funds; (38) performed work regarding discovery requests to BSA regarding

solicitation motion; (39) reviewed and analyzed issues regarding the merger doctrine and BSA

affirmative defenses; (40) reviewed and analyzed the Debtors’ liquidation analysis to determine

impact on restricted property litigation; (41) performed work regarding propounding a first set of

interrogatories and requests for production of documents to BSA; and (42) conferred and

corresponded regarding bankruptcy litigation issues.

                             Fees: $149,259.00;    Hours: 164.40

             C.         Case Administration

                  18.        This category relates to work regarding administration of these cases.

During the Interim Period, the Firm, among other things: (1) performed work regarding pro hac




DOCS_DE:235567.1 85353/002                            9
              Case 20-10343-LSS            Doc 5873       Filed 08/04/21   Page 15 of 28




vice motions; (2) maintained document control; (3) maintained a memorandum of critical dates;

and (4) maintained service lists.

                             Fees: $9,640.50;      Hours: 22.90

             D.         Claims Admin/Objections

                  19.        This category relates to work regarding claims administration and claims

objections. During the Interim Period, the Firm, among other things: (1) performed work

regarding a claims analysis; (2) reviewed and analyzed issues regarding claims-related

discovery; (3) performed work regarding a first set of interrogatories relating to claims

estimation motion; (4) performed work regarding requests for production of documents relating

to claims estimation motion; (5) reviewed and analyzed issues regarding duplicate claims;

(6) responded to claimant inquiries; (7) reviewed and analyzed claim amendment issues;

(8) reviewed and analyzed insurance discovery issues; (9) reviewed and analyzed claim

estimation and valuation issues; (10) reviewed and analyzed issues regarding experts in

connection with estimation issues; (11) reviewed and analyzed issues regarding roster requests;

(12) reviewed and analyzed Coalition draft discovery regarding insurance and Plan issues;

(13) performed work regarding a status report relating to estimation proceedings; (14) performed

work regarding methodology research and analysis relating to estimation of sexual abuse claims;

(15) performed work regarding a summary of claims submitted for rosters; (16) reviewed and

analyzed issues regarding pension claims; (17) reviewed and analyzed issues regarding late-filed

claims; (18) reviewed and analyzed issues regarding Hartford-related claims; (19) reviewed and

analyzed objections to the estimation motion; (20) reviewed and analyzed estimation strategy




DOCS_DE:235567.1 85353/002                           10
              Case 20-10343-LSS           Doc 5873       Filed 08/04/21   Page 16 of 28




issues; (21) prepared for and participated in telephonic conferences with the Committee, Future

Claims Representative, and representative of the Coalition regarding case issues, including

estimation and Plan issues; (22) attended to scheduling issues; (23) reviewed and analyzed issues

regarding a motion to withdraw the reference; (24) reviewed and analyzed statute of limitations

issues; (25) reviewed and analyzed issues regarding potential estimation methodologies;

(26) performed work regarding a timeline comparison relating to estimation and confirmation

scheduling issues; (27) prepared for and participated in a meet and confer regarding the Debtors’

proposed confidential scheduling order and estimation issues; (28) attended to issues regarding

an application for oral argument relating to a motion to withdraw the reference; (29) reviewed

and analyzed estimation-related documents; (30) reviewed and analyzed trust distribution

procedures; (31) reviewed and analyzed estimation expert methodologies and selection issues;

(32) reviewed and analyzed Hartford-related claims arising in Pennsylvania and the allowability

of claims under state law; (33) reviewed and analyzed abuse claim methodology proposed by the

Debtors; (34) reviewed and analyzed Evanston insurance settlement notices from insurer;

(35) reviewed and analyzed estimation litigation strategy issues; (36) reviewed and analyzed

issues regarding use of verdict information; (37) reviewed and analyzed issues regarding access

to the National Crime Victim database; (38) reviewed and analyzed claim withdrawal issues;

(39) attended to issues regarding a motion to compel production; and (40) corresponded and

conferred regarding claim issues.

                             Fees: $246,120.00;   Hours: 269.60




DOCS_DE:235567.1 85353/002                          11
              Case 20-10343-LSS             Doc 5873       Filed 08/04/21   Page 17 of 28




             E.         Compensation of Professionals

                  20.        This category relates to work regarding compensation of the Firm. During

the Interim Period, the Firm, among other things, performed work regarding its January and

February 2021 monthly fee applications.

                             Fees: $1,635.00;      Hours: 2.20

             F.         Compensation of Professionals--Others

                  21.        This category relates to work regarding compensation of professionals,

other than the Firm. During the Interim Period, the Firm, among other things, performed work

regarding Berkeley Research Group, Pasich, Rock Creek and CBRE fee applications, and

performed work regarding an Omnibus fee order.

                             Fees: $11,349.00;     Hours: 16.40

             G.         Financing

                  22.        This category relates to issues regarding Debtor in Possession financing

and use of cash collateral. During the Interim Period, the Firm, among other things:

(1) performed work regarding a memorandum relating to Local Council contribution issues;

(2) performed work regarding a status report; (3) reviewed and analyzed issues relating to a

standing motion; (4) reviewed and analyzed JPM lien challenge issues; (5) performed work

regarding a settlement term sheet; (6) reviewed and analyzed a JPM motion to intervene in

restricted assets adversary proceeding; (7) reviewed and analyzed JPM and Debtor objections to

lien challenge standing motion, and performed work regarding a reply; (8) attended to issues

regarding settlement discussions; and (9) corresponded and conferred regarding financing issues.

                             Fees: $14,122.50;     Hours: 14.40


DOCS_DE:235567.1 85353/002                            12
              Case 20-10343-LSS             Doc 5873      Filed 08/04/21    Page 18 of 28




             H.         General Creditors Committee

                  23.        This category relates to general creditors committee issues. During the

Interim Period, the Firm, among other things: (1) reviewed and analyzed issues regarding letters

from incarcerated survivors; (2) prepared for and participated in telephonic conferences with

State Court counsel and Committee members regarding case issues; (3) responded to inquiries

from claimants regarding case status; (4) reviewed and analyzed issues regarding production of

rosters; (5) reviewed and analyzed issues regarding the Girl Scouts; (6) performed work

regarding Town Hall notice and script issues; (7) performed work regarding meeting agendas;

(8) performed work regarding correspondence with survivors; (9) reviewed and analyzed

estimation discovery issues; (10) prepared for and participated in a telephonic conference with

Coalition attorneys regarding case issues; (11) reviewed and analyzed non-mediation demand

issues; (12) reviewed and analyzed Disclosure Statement objection issues; (13) performed work

regarding a Local Council response letter; (14) performed work regarding a status conference

statement; (15) prepared for and attended Town Hall meetings; (16) responded to creditor

questions following Town Hall meeting; (17) reviewed and analyzed issues regarding aggregate

policy settlement and demand issues; (18) reviewed and analyzed press releases; (19) reviewed

and analyzed Plan issues; (20) reviewed and analyzed issues regarding Plan and Disclosure

Statement objection and case strategy; (21) reviewed and analyzed issues regarding restricted

assets; (22) reviewed and analyzed issues regarding insurance settlements; (23) reviewed and

analyzed exclusivity issues; (24) reviewed and analyzed statute of limitations issues;

(25) reviewed and analyzed estimation strategy issues; (26) reviewed and analyzed insurer



DOCS_DE:235567.1 85353/002                           13
              Case 20-10343-LSS             Doc 5873       Filed 08/04/21   Page 19 of 28




discovery issues; (27) reviewed and analyzed balloting and voting issues; (28) performed work

regarding mediation issues; (29) reviewed and analyzed Century issues; (30) performed work

regarding settlement issues; and (31) corresponded and conferred regarding general creditors

committee issues.

                             Fees: $192,083.50;    Hours: 206.90

             I.         Hearings

                  24.        This category relates to issues regarding hearings. During the Interim

Period, the Firm, among other things, prepared for and attended a status conference on April 12,

2021.

                             Fees: $2,243.50;      Hours: 2.30

             J.         Insurance Coverage

                  25.        This category relates to insurance coverage issues. During the Interim

Period, the Firm, among other things: (1) reviewed and analyzed issues regarding discovery on

insurers; (2) reviewed and analyzed Coalition draft discovery; (3) reviewed and analyzed Liberty

and Century coverage issues; (4) prepared for and participated in conference calls with the

insurance working group; (5) reviewed and analyzed a Pasich summary of insurance;

(6) performed work regarding interrogatories on insurers; (7) reviewed and analyzed issues

regarding aggregated versus non-aggregated demands; (8) reviewed and analyzed Hartford

settlement issues; (9) reviewed and analyzed a Hartford demand letter; (10) reviewed and

analyzed insurance discovery timing issues; (11) reviewed and analyzed insurance proceed

issues; (12) reviewed and analyzed a mediators report regarding Hartford settlement;




DOCS_DE:235567.1 85353/002                            14
              Case 20-10343-LSS             Doc 5873       Filed 08/04/21   Page 20 of 28




(13) reviewed and analyzed press releases regarding Hartford settlement; (14) reviewed and

analyzed the Hartford settlement agreement; (15) reviewed and analyzed issues regarding

Allianz; (16) reviewed and analyzed direct action issues; (17) reviewed and analyzed the best

interests test relating to insurance issues; (18) performed work regarding interrogatories, requests

for admission, and requests for disclosure for Century and Hartford; (19) reviewed and analyzed

bad faith issues; (20) reviewed and analyzed a Pasich presentation on Century; (21) prepared for

and attended an insurance working group meeting; (22) prepared for and attended a Debtor

presentation regarding Century financials; (23) reviewed and analyzed Century and Chubb

financials regarding new operating loss treatment; and (24) corresponded and conferred

regarding insurance issues.

                             Fees: $62,890.50;     Hours: 61.30

             K.         Mediation

                  26.        This category relates to mediation issues. During the Interim Period, the

Firm, among other things: (1) prepared for and attended a mediation session on March 31, 2021;

(2) reviewed and analyzed a Local Counsel Ad Hoc response letter to mediation offer;

(3) prepared for and attended a mediation session on April 5, 2021 regarding BSA Plan

contributions and restricted asset complaint; (4) prepared for and attended a mediation session on

April 13, 2021 regarding restricted assets; (5) prepared for and attended a mediator call on April

15, 2021; (6) reviewed and analyzed a term sheet; (7) reviewed and analyzed the Hartford

settlement; (8) prepared for and attended a telephonic conference with the Debtors’

representatives regarding restricted assets and Plan issues; (9) prepared for and attended a




DOCS_DE:235567.1 85353/002                            15
              Case 20-10343-LSS            Doc 5873       Filed 08/04/21   Page 21 of 28




mediation session on April 20, 2021 regarding restricted assets; (10) prepared for and attended a

mediation session on April 22, 2021; (11) reviewed and analyzed issues regarding relief from

stay motions and active litigation; (12) reviewed and analyzed issues regarding the Church of

Jesus Christ of Latter Day Saints; (13) prepared for and attended mediation sessions on April 28

and 29, 2021; (14) reviewed and analyzed Local Council issues; and (15) corresponded and

conferred regarding mediation issues.

                             Fees: $48,260.00;     Hours: 45.40

             L.         Plan and Disclosure Statement

                  27.        This category relates to work regarding a Plan of Reorganization (“Plan”)

and Disclosure Statement. During the Interim Period, the Firm, among other things:

(1) reviewed and analyzed the Debtors’ first amended Plan; (2) reviewed and analyzed a Plan

term sheet; (3) reviewed and analyzed trust expense issues; (4) reviewed and analyzed

exclusivity objection issues; (5) performed work regarding an objection to a motion to extend

exclusivity periods; (6) reviewed and analyzed mediation issues; (7) reviewed and analyzed

issues regarding appraisals; (8) performed work regarding a Disclosure Statement objection;

(9) performed work regarding a claims analysis relating to best interest test issues;

(10) performed work regarding a press release; (11) reviewed and analyzed direct action

injunction issues; (12) performed work regarding a Committee competing Plan; (13) performed

work regarding a response to Mason letter; (14) performed work regarding Plan-related

discovery; (15) performed work regarding preparation for a mediation session relating to BSA

Plan contributions; (16) performed work regarding revisions to a Plan term sheet; (17) reviewed




DOCS_DE:235567.1 85353/002                           16
              Case 20-10343-LSS      Doc 5873       Filed 08/04/21   Page 22 of 28




and analyzed voting procedures issues; (18) drafted a Disclosure Statement objection;

(19) performed work regarding discovery requests to the Debtors and insurers; (20) reviewed and

analyzed insurance issues regarding revisions to Committee Plan; (21) performed work regarding

a Plan flow chart; (22) performed work regarding a Plan power point presentation; (23) reviewed

and analyzed a motion to continue hearing on Disclosure Statement approval; (24) reviewed and

analyzed solicitation procedures regarding inconsistent ballots; (25) reviewed and analyzed

global insurance settlement issues; (26) reviewed and analyzed the BSA response to Committee

objection to exclusivity; (27) reviewed and analyzed issues regarding insurance payments;

(28) performed work regarding an objection to solicitation procedures; (29) attended to

scheduling issues; (30) reviewed and analyzed the interplay between confirmation scheduling

motion and estimation; (31) reviewed and analyzed an amended Plan and Disclosure Statement;

(32) reviewed and analyzed issues regarding trust distribution procedures; (33) reviewed and

analyzed scheduling motion issues; (34) reviewed and analyzed claim treatment issues;

(35) reviewed and analyzed the estimation motion and oppositions; (36) drafted an objection to

confirmation scheduling motion; (37) reviewed and analyzed issues regarding discovery from

insurers relating to estimation information; (38) reviewed and analyzed Local Council issues;

(39) performed work regarding Plan-related discovery; (40) reviewed and analyzed the Coalition

objection to exclusivity extension; (41) performed work regarding negotiations; (42) reviewed

and analyzed proposed Plan confirmation and estimation timeline; (43) responded to inquiries

regarding voting issues; (44) prepared for and attended a telephonic meet and confer regarding

the confirmation scheduling motion; (45) performed work regarding document requests, requests



DOCS_DE:235567.1 85353/002                     17
              Case 20-10343-LSS             Doc 5873       Filed 08/04/21    Page 23 of 28




for admission, and interrogatories directed at Debtors and insurers; (46) reviewed and analyzed

issues regarding estimation experts; (47) performed work regarding a settlement memorandum

for the Committee; (48) prepared for and attended a telephonic conference with attorneys for the

Debtors regarding confirmation scheduling preconference and discovery issues; (49) prepared for

and attended a telephonic conference with BRG regarding Local Council contribution issues;

(50) reviewed and analyzed a BSA term sheet; (51) reviewed and analyzed statute of limitation

issues; (52) reviewed and analyzed issues regarding Chubb financial condition; (53) reviewed

and analyzed a reply to opposition to motion to withdraw the reference; (54) performed work

regarding a Plan summary; (55) performed work regarding a summary of Disclosure Statement

objection; (56) reviewed and analyzed alternate potential Plan and estimation strategies;

(57) performed work regarding a presentation relating to Local Council contribution issues;

(58) performed work regarding a deal point memorandum; and (59) conferred and corresponded

regarding Plan and Disclosure Statement issues.

                             Fees: $403,227.50;    Hours: 389.90

             M.         Retention of Professionals--Others

                  28.        This category relates to work regarding retention of professionals, other

than the Firm. During the Interim Period, the Firm, among other things, performed work

regarding the CBRE engagement.

                             Fees: $582.50;        Hours: 0.70




DOCS_DE:235567.1 85353/002                            18
              Case 20-10343-LSS            Doc 5873      Filed 08/04/21   Page 24 of 28




                                           Valuation of Services

                 29.         Attorneys and paraprofessionals of PSZ&J expended a total 1,255.00

hours in connection with their representation of the Committee during the Interim Period, as

follows:

 Name of Professional               Position of the Applicant,       Hourly   Total          Total
     Individual                     Number of Years in that          Billing  Hours       Compensation
                                    Position, Prior Relevant          Rate    Billed
                                 Experience, Year of Obtaining     (including
                                   License to Practice, Area of     Changes)
                                            Expertise
 James I. Stang                 Partner 1983; Member of CA Bar      $1,195.00 108.20        $129,299.00
                                since 1980
 Robert B. Orgel                Partner 1986; Member of CA Bar      $1,145.00 148.20        $169,689.00
                                since 1981
 Alan J. Kornfeld               Partner 1996; Member of CA Bar      $1,145.00    50.70      $ 58,051.50
                                since 1987; Member of NY Bar
                                since 2004
 Debra I. Grassgreen            Partner 1997; Member of FL Bar      $1,095.00    50.80      $ 55,626.00
                                since 1992; Member of CA Bar
                                since 1994
 Linda F. Cantor                Partner 1994; Member of CA Bar      $1,075.00     1.90      $     2,042.50
                                since 1991; Member of IL Bar
                                since 1988
 Henry C. Kevane                Partner 1997; Member of CA Bar      $1,075.00     7.10      $     7,632.50
                                since 1986
 John A. Morris                 Partner 2008; Member of NY Bar      $1,075.00     1.20      $     1,290.00
                                since 1991
 Karen B. Dine                  Of Counsel 2020; Member of NY       $1,075.00     4.20      $     4,515.00
                                Bar since 1994
 Iain A.W. Nasatir              Partner 1999; Member of NY Bar      $1,025.00 101.90        $104,447.50
                                since 1983 Member of CA Bar
                                since 1990
 Kenneth H. Brown               Partner 2001; Member of CA Bar      $ 995.00     96.30      $ 95,818.50
                                since 1981
 Malhar S. Pagay                Partner 2003; Member of CA Bar      $ 995.00 157.70         $156,911.50
                                since 1997
 Daryl G. Parker                Of Counsel 2006; Member of CA       $ 995.00      0.50      $      497.50
                                Bar since 1970
 Mary F. Caloway                Of Counsel 2020; Member of DE       $ 995.00     12.30      $ 12,238.50
                                Bar since 1992


DOCS_DE:235567.1 85353/002                          19
              Case 20-10343-LSS        Doc 5873      Filed 08/04/21   Page 25 of 28




 Name of Professional            Position of the Applicant,      Hourly   Total          Total
     Individual                  Number of Years in that         Billing  Hours       Compensation
                                 Position, Prior Relevant         Rate    Billed
                              Experience, Year of Obtaining    (including
                                License to Practice, Area of    Changes)
                                         Expertise
 Maxim B. Litvak             Partner 2004; Member of TX Bar     $ 950.00     8.20       $   7,790.00
                             since 1997; Member of CA Bar
                             since 2001
 James E. O’Neill            Partner 2005; Member of DE Bar     $ 925.00    36.10       $ 33,392.50
                             since 2001; Member of PA Bar
                             since 1985
 Jonathan J. Kim             Of Counsel 1999; Member of CA      $ 895.00    25.60       $ 22,912.00
                             Bar since 1995
 Jason S. Pomerantz          Partner 2019; Member of CA Bar     $ 850.00     2.10       $   1,785.00
                             since 1991
 Tavi C. Flanagan            Of Counsel 2018; Member of CA      $ 875.00    91.10       $ 79,712.50
                             Bar since 1993
 John W. Lucas               Partner 2014; Member of NY Bar     $ 825.00 175.50         $144,787.50
                             since 2004; Member of CA Bar
                             since 2010
 Robert M. Saunders          Of Counsel 2001; Member of NY      $ 825.00    17.70       $ 14,602.50
                             Bar since 1984; Member of FL
                             Bar since 1995; Member of CA
                             Bar since 2003
 Beth E. Levine              Of Counsel 2002; Member of NY      $ 825.00    38.80       $ 32,010.00
                             Bar since 1992
 Miriam P. Manning           Of Counsel 2008; Member of CA      $ 795.00     7.80       $   6,201.00
                             Bar since 1995
 William L. Ramseyer         Of Counsel 1989; Member of CA      $ 795.00     4.20       $   3,339.00
                             Bar since 1980
 Gillian N. Brown            Of Counsel 2016; Member of CA      $ 795.00     0.10       $     79.50
                             Bar since 1999; Member of
                             Washington D.C. Bar since 2008;
                             Member of NY Bar since 2010
 Peter J. Keane              Of Counsel 2018; Member of PA      $ 750.00     0.50       $    375.00
                             Bar since 2008; Member of DE &
                             NH Bars since 2010
 Cia H. Mackle               Of Counsel 2007; Member of FL      $ 675.00     8.20       $   5,535.00
                             Bar since 2006
 Steven W. Golden            Associate 2016; Member of NY       $ 625.00    14.70       $   9,187.50
                             and MD Bars since 2015;
                             Member of TX Bar since 2016
 Leslie A. Forrester         Law Library Director 2003          $ 450.00    10.50       $ 4,725.00
 Karina K. Yee               Paralegal 2000                     $ 425.00    25.90       $ 11,007.50
 Elizabeth C. Thomas         Paralegal 2016                     $ 425.00     0.20       $     85.00


DOCS_DE:235567.1 85353/002                      20
              Case 20-10343-LSS             Doc 5873       Filed 08/04/21     Page 26 of 28




 Name of Professional              Position of the Applicant,          Hourly   Total            Total
     Individual                     Number of Years in that            Billing  Hours         Compensation
                                    Position, Prior Relevant            Rate    Billed
                                 Experience, Year of Obtaining       (including
                                  License to Practice, Area of        Changes)
                                            Expertise
 Cheryl A. Knotts               Paralegal 2000                        $     395.00    1.70      $     671.50
 Diane H. Hinojosa              Paralegal Assistant                   $     395.00   19.30      $   7,623.50
 Myra Kulick                    Paralegal Assistant                   $     395.00   13.70      $   5,411.50
 Oliver M. Carpio               Paralegal Assistant                   $     395.00    1.80      $     711.00
 Sheryle L. Pitman              Case Management Assistant 2001        $     350.00    0.70      $     245.00
 Charles J. Bouzoukis           Case Management Assistant 2001        $     350.00    1.30      $     455.00
 Karen S. Neil                  Case Management Assistant 2003        $     350.00    8.30      $   2,905.00

                                         Grand Total: $1,193,608.00
                                         Total Hours:      1,255.00
                                         Blended Rate:      $951.08

                 30.         The nature of work performed by these persons is fully set forth in Exhibit

A attached hereto. These are PSZ&J’s normal hourly rates for work of this character. The

reasonable value of the services rendered by PSZ&J for the Committee during the Interim Period

is $1,193,608.00.

                 31.         In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.




DOCS_DE:235567.1 85353/002                            21
              Case 20-10343-LSS      Doc 5873       Filed 08/04/21    Page 27 of 28




                 WHEREFORE, PSZ&J respectfully requests that the Court enter an order

providing that, for the period of April 1, 2021 through April 30, 2021, an interim allowance be

made to PSZ&J for compensation in the amount of $1,193,608.00 and actual and necessary

expenses in the amount of $18,802.13 for a total allowance of $1,212,410.13 and payment of

$954,886.40 (80% of the allowed fees) and reimbursement of $18,802.13 (100% of the allowed

expenses) be authorized for a total payment of $973,688.53; and for such other and further relief

as this Court deems proper.

Dated: August 4, 2021                PACHULSKI STANG ZIEHL & JONES LLP

                                     /s/ James E. O’Neill
                                     James I. Stang (CA Bar No. 94435)
                                     Robert B. Orgel (CA Bar No. 10187)
                                     James E. O’Neill (DE Bar No. 4042)
                                     John W. Lucas (CA Bar No. 271038)
                                     919 North Market Street, 17th Floor, PO Box 8705
                                     Wilmington, Delaware 19899 (Courier 19801)
                                     Telephone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     Email: jstang@pszjlaw.com
                                            rorgel@pszjlaw.com
                                            joneil@pszjlaw.com
                                            jlucas@pszjlaw.com

                                     Counsel to the Tort Claimants Committee




DOCS_DE:235567.1 85353/002                     22
              Case 20-10343-LSS             Doc 5873     Filed 08/04/21     Page 28 of 28




                                              DECLARATION

STATE OF DELAWARE    :
                     :
COUNTY OF NEW CASTLE :

                 James E. O’Neill, after being duly sworn according to law, deposes and says:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.

                 b)          I am familiar with many of the legal services rendered by Pachulski Stang

Ziehl & Jones LLP as counsel to the Tort Claimants’ Committee.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on or about April 6, 2020

and submit that the Application substantially complies with such Rule and Order.


                                                /s/ James E. O’Neill
                                                James E. O’Neill




DOCS_DE:235567.1 85353/002
